Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michel Andre Dukes appeals the district court’s order granting the Defendant summary judgment on Dukes’ 42 U.S.C. § 1983 (2006) claims against him. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. See Dukes v. Richards, No. 5:06-ct-03094-D (E.D.N.C. Aug. 27, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.